PER CURIAM.
This is an appeal from a final order of the juvenile court which, inter alia, provides:
“It is therefore, Considered, Ordered, Adjudged and Decreed as Follows :
“That the home of the said children be and is hereby placed under the supervision of the Court. Further, the parents, guardian or custodian of the children shall admit to said home any probation officer of this Court for the purpose of supervision. Further, the parents, guardian, or custodian shall comply with all reasonable directions of the supervising probation officer concerning the care and welfare of the above named children.”
Such appeals are properly brought to this court, and are governed by the provisions of § 39.14, Fla.Stat., F.S.A., Art. 5, § 5(3), Fla.Const., 26 F.S.A.; State v. J. K., Fla. App.1958, 104 So.2d 113; In re C.E.S., Fla.App.1958, 106 So.2d 610; In re Evans, Fla.App.1960, 116 So.2d 783.
The scope of review in such cases is limited to a determination of the question whether or not the juvenile court misinterpreted the legal effect of the evidence as a whole or whether in some fashion he departed from the essential requirements of the law. Noeling v. State, Fla.1956, 87 So.2d 593.
Applying this rule to the evidence revealed by the record, we find that the juvenile judge had substantial competent evidence upon which to base his conclusions and that he did not misinterpret the legal effect of the evidence as a whole.
It would serve no useful purpose to- set forth the evidence in detail. On this point the record has been carefully examined and it leads us to the conclusion that the judgment of the juvenile court should be affirmed.
Affirmed.